Citation Nr: 1735456	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the reduction of prostate cancer from 100 percent disabling to noncompensable, effective September 1, 2006, was proper.

2.  Entitlement to a compensable evaluation for prostate cancer prior to January 11, 2017, and in excess of 20 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period beginning September 1, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from November 1966 to November 1969, to include service in the Republic of Vietnam during that period of service.

Historically, in a May 2005 rating decision, the Veteran was awarded service connection for prostate cancer based on presumptive service connection due to herbicide exposure during his period of service in the Republic of Vietnam in a May 2005 rating decision.  At that time, the Agency of Original Jurisdiction (AOJ) assigned the Veteran a 100 percent evaluation for his prostate cancer, effective October 4, 2004-the date of receipt of his claim for service connection.  In January 2006, the Veteran underwent a VA examination of his prostate cancer.  In a February 2006 rating decision, the AOJ proposed to reduce the Veteran's prostate cancer from 100 percent disabling to noncompensable.  The Veteran was informed of that proposed reduction and his right to a pre-determination hearing in a March 2006.  In a June 2006 rating decision, the AOJ finalized the reduction of the Veteran's prostate cancer from 100 percent disabling to noncompensable, effective September 1, 2006.  The Veteran timely appealed the reduction and increased evaluation issues for his prostate cancer residuals.  

In a March 2017 rating decision, the AOJ assigned the Veteran's prostate cancer residuals a 20 percent evaluation, effective January 11, 2017, in a March 2017 rating decision; in light of this award of benefits, the Board has recharacterized that issue on appeal.  

This case was initially before the Board in June 2012, at which time the Board took jurisdiction over the claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequently, the Board remanded the above issues for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  

FINDINGS OF FACT

1.  The discontinuance of the 100 percent evaluation for prostate cancer residuals status post radical prostatectomy is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7528.

2.  The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed in this case.  

3.  Following September 1, 2006, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer, such that continued application of a 100 percent evaluation for residuals of prostate cancer were appropriate under 38 C.F.R. § 4.115b, Diagnostic Code 7528.

4.  For the period beginning September 1, 2006, the Veteran's prostate cancer residuals are demonstrable of pain, stress incontinence and urinary frequency symptomatology which most closely approximates to requiring the wearing of absorbent materials that must be changed less than 2 times per day, and with daytime voiding intervals between 2 and 3 hours, and 3 or 4 nighttime awakenings to void.  

5.  For the period beginning September 1, 2006, the Veteran's combined disability evaluation for his service-connected disabilities is 30 percent disabling; he, therefore, does not meet the schedular criteria for TDIU throughout the appeal period. 

6.  Although the Veteran's service-connected disabilities would preclude him from strenuous physical/manual labor occupations, the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment, particularly in a sedentary occupation, consistent with his education and work experience.  

CONCLUSIONS OF LAW

1.  The discontinuance of the 100 percent evaluation, effective September 1, 2006, for prostate cancer residuals status post radical prostatectomy was proper.  38 U.S.C.A. §§ 1155,  5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.7, 4.115b, Diagnostic Code 7528 (2016).

2.  The criteria for establishing a 20 percent evaluation, but no higher, for the period from September 1, 2006, for prostate cancer residuals status post radical prostatectomy, to include pain, stress incontinence and urinary frequency, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.115a, Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, and Stress Incontinence; Urinary Frequency (2016).

3.  The criteria for establishing entitlement to TDIU for the period beginning September 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regards to the June 2012 remand directives, the Board notes that the AOJ substantially complied with those directives.  Particularly, although the Board reflects that the January 2017 and March 2017 VA examiners were not specifically urologists, the Board reflects that both of those examiners were in fact physicians.  Additionally, the March 2017 examiner indicated that she reviewed the case with a Board-certified urologist in conjunction with her examination; the Board-certified urologist was noted to have agreed with the findings and assessments.  Therefore, the Board finds that the AOJ has adequately and substantially complied with the Board's previous June 2012 remand directives in this case, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Reduction and Increased Evaluation Claims for Prostate Cancer

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In this case, the Veteran's prostate cancer has been evaluated as 100 percent disabling from October 4, 2004 through September 1, 2006, at which time it was evaluated as noncompensable based on the residuals of that cancer from September 1, 2006 through January 10, 2017, at which time it was assigned a 20 percent evaluation for residuals voiding dysfunction beginning January 11, 2017.  

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system (i.e., prostate cancer) is assigned a 100 percent evaluation.  However, a Note following that Diagnostic Code, explains that following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of section 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2016).  

In this case, the Veteran was assigned a 100 percent evaluation for his prostate cancer in a May 2005 rating decision.  Following the provisions in the Rating Schedule, the Veteran underwent the mandatory VA examination of his prostate cancer in January 2006.  Based on those examination findings, in a February 2006 rating decision, the AOJ proposed to reduce the Veteran's prostate cancer evaluation from 100 percent to noncompensable, as there was no longer any evidence of active malignancy.  The Veteran was informed of that proposed reduction and of his rights to a pre-determination hearing and to submit additional evidence in a March 2006 letter.  

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of Diagnostic Code 7528.  The rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under Diagnostic Code 7528 in this case.  

Regarding the applicability of the procedural requirements under 38 C.F.R. § 3.105(e) in this case, the Court has held that if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.

In this case, the Veteran was in receipt of compensation benefits at the 100 percent rate from May 2005 through September 1, 2006, at which time his compensation benefits was reduced to 10 percent as a result of his continued evaluation for his service-connected psychiatric disability, which he has been receiving since November 1969.  Consequently, the provisions of 38 C.F.R. § 3.105(e) are applicable in the instant case.  

The Board finds that the AOJ satisfied the due process notification requirements under 38 C.F.R. § 3.105 in this case.  Specifically, the Board notes that the Veteran underwent a VA examination of his prostate cancer residuals in January 2006.  In a February 2006 rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to noncompensable on the basis of that examination.  In a March 2006 letter, the Veteran was informed of his rights, including to a predetermination hearing and to submit additional evidence, in a March 2006 letter.  The Veteran did not request a hearing, although he did submit additional evidence including records from his private physician, Dr. J.B.K., as well as treatise evidence regarding PSA levels.  After considering this additional evidence, the AOJ finalized the discontinuance of the Veteran's 100 percent evaluation for prostate cancer residuals in a June 2006 rating decision, effective September 1, 2006.  The effective date of the reduction, September 1, 2006, was effective on the last day of the month after expiration of the 60-day period from the date of notice of the June 2006 final rating action, as set forth in the applicable VA regulation.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105(e).

Turning to the question as to whether the Veteran meets the criteria for continued evaluation under Diagnostic Code 7528 for the period beginning September 1, 2006, the Board finds that the evidence in this case does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer.  Therefore, the discontinuance of the Veteran's 100 percent evaluation for his prostate cancer was proper in this case.  

On appeal, the Veteran has argued that his PSA level is elevated, which demonstrates that he continues to have active prostate cancer (i.e., active malignancy or local reoccurrence) such that he should continue to be assigned a 100 percent evaluation under Diagnostic Code 7528.  

In support of this contention, he has submitted several pieces of evidence, including several PSA laboratory results from his private physicians demonstrating a PSA level that is greater than 0.0.  The Board reflects that those PSA values are generally shown to be 0.3 or less; most recently, in the March 2017 VA examination, the Veteran's PSA level was noted to be 0.14.  

The Board reflects that the following notice regarding PSA values is attached to some of those laboratory results:  

According to the American Urological Association [(AUA)], Serum PSA should decrease and remain at undetectable levels after radical prostatectomy.  The AUA defines biochemical recurrence as an initial PSA value [of] 0.2 ng/mL or greater followed by subsequent confirmatory PSA value [of] 0.2 ng/mL or greater.  Values obtained with different assay methods or kits cannot be used interchangeably.  Results cannot be interpreted as absolute evidence of the presence or absence of malignant disease.

The Veteran has also submitted several internet articles and treatise evidence regarding PSA levels.  

The Veteran's January 2006 VA examination notes that he had a history of prostate cancer, which was currently in remission.  The Veteran stated during that examination that his physicians had not informed him that his cancer had recurred, although he also stated that "something got loose."  The examiner does note that the Veteran's PSA levels were elevated at that time compared to the levels obtained immediately following his radical prostatectomy, although the examiner concluded that "the levels do not indicate a recurrence of his prostate cancer."  The examiner also noted that there was no evidence of recurrence on CT scans which had been obtained during that examination.  

In an August 2006 treatment record from Dr. J.K.B., it was noted that the Veteran's PSA was unchanged at that time; it had been 0.3 in January 2006 and was 0.3 at that time.  Rectal examination, however, did not demonstrate any local recurrence.

The Veteran has indicated in several statements that an August 2007 letter from Dr. J.K.B. indicates that he still had prostate cancer.  The August 2007 letter from Dr. J.K.B., however, reads as follows:  

[The Veteran] is a patient of mine who was diagnosed with adenocarcinoma of the prostate and underwent a radical prostatectomy in October 2004.  Post-procedure, his PSA went to an undetectable level [(0.0)], and he has been monitored since that time.  He has subsequently shown a slight rise in his PSA up to a level of 0.3.  We have discussed the significance of a slightly elevated PSA, which could imply that there is residual prostate cancer, but at this level and after discussing the various options available, particularly since he has had testicular cancer in the past with radiation therapy, that his options may be limited to watchful waiting or hormonal therapy.  As a result of this, we have decided that we would just continue to monitor his PSA to see if it is going to continue to rise.  

The Veteran underwent VA examinations of his prostate cancer in January 2017 and March 2017.  Both of those examiners noted that the Veteran's prostate cancer was in remission and was not active.  The March 2017 examiner noted that laboratory results from that examination showed a PSA value of 0.14.  She concluded that there had not been any significant change in his PSA to suggest a biochemical recurrence and that continued monitoring was advised.  


Based on the foregoing evidence, the Board finds that discontinuance of the 100 percent evaluation was proper in this case.  Although the Veteran has asserted that his elevated PSA values are evidence of recurrence of his prostate cancer, the Veteran is not a competent to make such assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Likewise, insofar as the Veteran has submitted treatise evidence regarding elevation of PSA levels, that evidence is generic in nature and does not speak to the specific facts in this case.  Rather, the evidence of record demonstrates that an elevated PSA may or could demonstrate local recurrence.  However, all of those medical professionals-including the Veteran's private physician-have noted that there is no evidence of local recurrence or metastasis in this case.  Instead, all of the medical professionals in this case recommend watchful waiting and monitoring.  

The Board finds that the evidence from the medical professionals in this case, particularly the evidence from Dr. J.K.B. and the VA examiners, to be the most probative evidence in this case regarding whether, since September 1, 2006, the Veteran has had local recurrence or metastasis of his prostate cancer following his radical prostatectomy.  The overwhelming consensus of that evidence is decidedly that there is no local recurrence or metastasis since September 1, 2006.  

The Board also notes that there is no evidence since September 1, 2006, that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; or that he had any continued active malignancy of his genitourinary system.  

In conclusion, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy following September 1, 2006.  Nor does the evidence demonstrate that for the period following September 1, 2006, he continued to have any active malignancy of his genitourinary system, or any local recurrence or metastasis of his prostate cancer.  Accordingly, given the lack of recurrence or metastasis of the prostate cancer on or after September 1, 2006, the initial 100 percent rating for prostate cancer was properly discontinued.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528; Rossiello v. Principi, 3 Vet. App. 430 (1992).  

Turning to the increased evaluation claim for the Veteran's prostate cancer since discontinuance of his 100 percent evaluation beginning September 1, 2006, the Board finds that a 20 percent evaluation, but no higher, is warranted throughout the appeal period.  

Under Diagnostic Code 7528, the Board is directed to evaluate the Veteran's prostate cancer residuals status post radical prostatectomy on the predominance of either renal dysfunction or voiding dysfunction.  As noted below, the Veteran does not appear to demonstrate any renal dysfunction as a result of his radical prostatectomy, but rather asserts a predominance of urinary/voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  As noted in the evidence below, there is no evidence of obstructed voiding, and therefore, the Board will only evaluate the Veteran's urine leakage and urinary frequency symptoms.  

Regarding urine leakage, a 20 percent evaluation is warranted when the wearing of absorbent materials which must be changed less than 2 times per day is required.  A 40 percent is warranted when the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  A 60 percent evaluation is warranted when the use of an appliance, or the wearing of absorbent materials which must be changed more than 4 times per day is required.  See 38 C.F.R. § 4.115a, Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, and Stress Incontinence (2016).  

Regarding urinary frequency, a 10 percent evaluation is warranted with daytime voiding intervals between 2 and 3 hours, or awakening to void 2 times per night.  A 20 percent evaluation is warranted with daytime voiding intervals between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 40 percent evaluation is warranted with daytime voiding intervals of less than an hour, or awakening to void 5 or more times per night.  See 38 C.F.R. § 4.115a, Urinary Frequency (2016).  

The Veteran has asserted that he has urinary issues since his radical prostatectomy.  

The Veteran underwent a radical prostatectomy in October 2004.   In a January 2005 treatment record from Dr. J.K.B, it was noted that the Veteran had excellent bladder control and force of stream.  However, in a July 2005 treatment record, Dr. J.K.B. indicated that the Veteran will occasionally have stress incontinence, which was "very rare" and that he did not have to wear pads for this; this was also noted in an August 2005 treatment note as well.  In a January 2006 record, the Veteran was again noted to have no major urologic difficulties or problems.

In January 2006, the Veteran underwent a VA examination of his prostate cancer.  The examiner noted that he underwent a radical prostatectomy and radiation following the diagnosis.  The Veteran denied any recent weight changes, urinary frequency or significant incontinence, or history of urinary tract infections or hospitalizations for urinary disease.  The Veteran deferred a genitourinary examination at that time.  

In an April 2006 statement, the Veteran indicated that he had uncontrolled loss of urine when lifting, bending, pulling, pushing in certain positions, sitting down in a reclined chair, or with an occasional sneeze.  He further indicated that there was severe pain when intestinal gas moved across the area where the prostate was and when his bladder was full.  He finally reported seeping fecal liquids, which he could not control.  He noted that the January 2006 examiner failed to note his uncontrolled loss of urine during that examination, and that he has constant pain.  

In the August 2007 letter, aside from the elevated PSA value, Dr. J.K.B. noted that the only other side effect from his radical prostatectomy was "some mild stress incontinence, which [was] occasional."

In his April 2007 notice of disagreement, the Veteran indicated that he did not have complete control of his urine and that it was getting worse.  In a September 2007 statement, the Veteran noted that he had loss of urine when pushing, pulling, bending, and performing sit-ups.  In his July 2008 substantive appeal, the Veteran indicated that he continued to have occasional incontinence, although he has made changes to his lifestyle in order to reduce the stress which would precipitate his incontinence; he has learned what activities would cause the loss of urine and he tried to remember to avoid those activities.  

The Veteran underwent a VA examination of his prostate cancer in January 2017.  At that time, the examiner noted that the Veteran's prostate cancer was in remission.  On examination, the examiner noted that the Veteran had a voiding dysfunction as a result of his radical prostatectomy; he did not have any urine leakage or require the use of an appliance, although he did have increased urinary frequency.  The Veteran had daytime voiding intervals between 2 and 3 hours, and nighttime awakening to void 3 to 4 times a night.  The Veteran did not have signs or symptoms of obstructed voiding.  The examiner noted that the Veteran's radical prostatectomy did not indicate any evidence of urinary tract or kidney problems.  

The Veteran also underwent a VA examination with regard to his prostate cancer in March 2017.  The examiner noted that the Veteran had a radical prostatectomy in 2004 and that his prostate cancer was currently in remission.  The March 2017 examiner also found that the Veteran had a voiding dysfunction as a result of his radical prostatectomy with the same increased urinary frequency symptomatology as noted in the January 2017 examination; the examiner did not find any urinary leakage, required use of an appliance, signs or symptoms of obstructed voiding, or evidence of urinary tract or kidney problems.  The examiner further noted that there were no reports of or noted abdominal pain or tenderness on palpitation during the examination; nor was there any current evidence of urine or stool leakage.  The Veteran was noted to have regular bowel movements.  The examiner noted that she reviewed the case with a Board-certified urologist, who agreed with the findings and assessment.  

Based on the foregoing evidence, the Board finds that a 20 percent evaluation, but no higher, for the Veteran's residuals of prostate cancer, to include pain, stress incontinence and urinary frequency symptoms, since September 1, 2006.  

First, the Board notes that since his radical prostatectomy, the Veteran is shown to have stress incontinence.  Although the Veteran stated that he did not always know when his stress incontinence would occur and that he attempted to avoid activities which had caused stress incontinence in the past, the medical professionals noted throughout the appeal period that there was only occasional stress incontinence which did not require the use of absorbent materials.  The Veteran was also not shown to require the use of an appliance to urinate at any time during the appeal period.  

However, the first evidence of record regarding the Veteran's urinary frequency during the appeal period was obtained in January 2017; such evidence noted daytime voiding intervals between 2 and 3 hours, and nighttime awakening to void 3 to 4 times a night.  As this is the first evidence regarding the Veteran's urinary frequency during the appeal period, the Board resolves reasonable doubt in his favor to find that such urinary frequency symptoms noted in the January 2017 VA examination have been present since September 1, 2006.  The Veteran is not shown to have daytime voiding intervals less than one hour, or 5 or more nighttime awakenings to void at any time during the appeal period.  

Accordingly, by resolving reasonable doubt in the Veteran's favor, the Board finds that his prostate cancer residuals status post radical prostatectomy, including pain, stress incontinence and urinary frequency, more closely approximates to a 20 percent evaluation, but no higher, throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.115a, Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, and Stress Incontinence; Urinary Frequency.  


Entitlement to TDIU Beginning September 1, 2006

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

The extraschedular subsection explains that it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016).

Initially, given the Board's award of benefits above, since September 1, 2006, the Veteran's prostate cancer residuals status post radical prostatectomy, to include stress incontinence and urinary frequency, has been evaluated as 20 percent disabling, and his anxiety neurosis with associated migraine headaches has been assigned a 10 percent evaluation.  His abdomen scar and erectile dysfunction are noncompensable.  Thus, the Veteran's combined disability evaluation since September 1, 2006, is 30 percent disabling.  Consequently, the Veteran does not meet the schedular criteria for TDIU at any time during the appeal period.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Board does not find that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment, and therefore a referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted in this case.  

Turning to the evidence of record, in an April 2006 letter, the Veteran's supervisor noted that the Veteran took approximately 95 hours of leave in 2005 due to his prostate cancer pain; "in addition he has complained numerous times about the pain but continued to work."  The supervisor additionally noted that the Veteran took annual leave in lieu of sick leave for his symptoms during 2005, although an exact number could not be given by the supervisor.  The supervisor further indicated that most of the Veteran's pain was attributed to sitting and riding in a car, which was necessary as an inspector who covered more than 50 counties in the State of Ohio.  

In his July 2008 substantive appeal, VA Form 9, the Veteran indicated that he used two days a month of sick leave due to fatigue and that he had to reduce his recreational activities.  He further stated that "on his days off" he slept 10-15 hours a day, trying to rest up.  He further indicated that his supervisor was changing his travel times in order to lessen the number of miles he has to travel in order to reduce the Veteran's pain.  In a January 2012 statement, the Veteran indicated that he had to quit his job because of the pain he experienced from driving.  

In a May 2012 statement, the Veteran's representative argued that the Veteran's January 2012 statement indicated that a TDIU was warranted because the Veteran had to quit his job due to abdominal pain he experienced as a result of the radiation he was given for his prostate cancer.  

In an August 2012 statement, however, the Veteran indicated that he was given the radiation for his testicular cancer in 1980, and not his prostate cancer.  The Veteran's account of radiation for testicular cancer is confirmed by the medical evidence of record, particularly Dr. J.K.B.'s records noted above.  

In a December 2012 letter, Dr. R.W. indicated that the Veteran should be excused from jury duty as a result of his prostate cancer and memory loss.  The Veteran additionally added a handwritten note on that letter in January 2013 that the radiation he received in 1980 resulted in "damage in [his] abdomen."  

The Board again notes that both the January 2017 and March 2017 VA examiners found that the Veteran's prostate cancer residuals do not render him incapable of securing and maintaining substantially gainful employment.  The Board further notes the above medical evidence that has already been cited above with regards to the Veteran's prostate cancer residuals' impact on his employability.  Moreover, the evidence of record does not demonstrate that the Veteran's residual scar and erectile dysfunction have any impact on his employability.  Likewise, the Veteran's psychiatric and headache disabilities also appear to have a minimal, if any, effect on his employability.  

Based on the foregoing evidence, it appears that the Veteran was working as an inspector until approximately January 2012, at which time the Veteran indicated that he quit his job due to the pain he was experience in his abdomen due to driving.  The Board reflects that the Veteran's statements throughout the appeal period do not indicate any specific indication that his psychiatric and headache disability had any impact on his ability to work, although the Veteran's memory loss was noted by Dr. R.W. as one of the reasons for excusing him from jury duty.  It is not clear, however, that the Veteran's memory loss is the result of his anxiety neurosis disability.  

Regardless, the Veteran and his representative's statements can best be summarized as raising TDIU only as a result of his prostate cancer residuals; specifically, he left his job as a result of the pain due to his prostate cancer residuals, particularly when driving to job sites as a state inspector.  

The Board acknowledges that the Veteran's prostate cancer residuals would specifically limit the Veteran's ability to perform manual/physical labor due to his stress incontinence symptomatology.  Likewise, although the Veteran was able to perform his inspector job for a number of years after his radical prostatectomy, the Veteran's employer accommodated his prostate cancer residuals by reducing his travel times in order to reduce his prolonged sitting and riding in a car.  

Thus, it would appear to the Board that the Veteran would be precluded from performing strenuous physical/manual labor occupations and other occupations that required prolonged sitting, such as his previous job as a state inspector or as a truck driver.  However, given the Veteran's educational and work history as a state inspector, the Board does not find that the Veteran's service-connected disabilities-including his psychiatric, headache, erectile dysfunction, and prostate cancer residuals, including a residual scar, stress incontinence and urinary frequency-would not preclude him from obtaining and maintaining substantially gainful employment in a sedentary occupation which allowed the Veteran to avoid prolonged sitting, or which would allow remediation of prolonged sitting such as by installation of a standing desk.  

Accordingly, the Board finds that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment consistent with his past education and work experience, and therefore, his claim for TDIU since September 1, 2006, must be denied at this time.  See 38 C.F.R. §§ 3.102, 4.16(b).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






	(CONTINUED ON NEXT PAGE)




ORDER

The discontinuance of the 100 percent evaluation, effective September 1, 2006, for prostate cancer was proper.

A 20 percent evaluation, but no higher, for prostate cancer residuals status post radical prostatectomy, to include pain, stress incontinence and urinary frequency, is granted for the period from September 1, 2006 to January 11, 2017, subject to the regulations governing the disbursement of monetary benefits.

A rating higher than 20 percent, for prostate cancer residuals status post radical prostatectomy, is denied for all periods on appeal.  

Entitlement to TDIU for the period beginning September 1, 2006, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


